Citation Nr: 0014022	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
September 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claims 
seeking entitlement to service connection for bilateral 
hearing loss, a right knee disability, and residuals of a 
right ankle sprain. 

In an October 1998 decision, the RO granted service 
connection for residuals of recurrent sprains of the right 
ankle, and capsulitis of the right knee.  



FINDING OF FACT

The veteran does not have a hearing loss.


CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § § 1110, 
1131, 5107 (West 1991), 38 C.F.R. § 3.385. (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that at a hearing test at 
induction in August 1986, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
10
LEFT
10
10
0
30
15

At another hearing test in August 1986, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
-5
05
05
LEFT
10
05
-5
30
15

At a hearing test in March 1989, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
10
05
LEFT
05
05
00
35
10


The veteran underwent a medical examination in September 
1989.  At the hearing test, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
10
05
LEFT
05
05
00
35
10

The veteran was seen in September 1994 complaining of pain to 
his left ear for 3 days.  He denied hearing loss.  

The veteran underwent a medical examination in March 1995.  
At the hearing test, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
15
10
LEFT
05
05
00
35
20

The veteran underwent a discharge examination in May 1997.  
At the hearing test, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
15
15
15
20
15


The veteran underwent hearing tests on July 22, July 28, and 
July 30, 1997.  At the hearing test on July 22, 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
20
05
LEFT
05
05
05
40
25

At the hearing test on July 28, 1997, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
05
20
15
LEFT
00
05
00
40
25

At the hearing test on July 30, 1997, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
20
10
LEFT
00
05
00
45
30

The veteran was seen in August 1997 by an audiologist, and 
underwent an audiogram.  The veteran complained of a popping 
sound and tinnitus occasionally.  It was noted that the 
veteran had positive noise exposure.  Assessment was normal 
hearing right ear, mild high frequency hearing loss in the 
left ear at 3000 and 6000 hertz.  The examiner noted no 
significant change in hearing since his audiogram in August 
1986.  It was noted that the veteran had excellent 
discrimination.  

Service personnel records show that the veteran served a unit 
infantry leader in the Marines.  

In the veteran's November 1997 claim, he asserted that his 
hearing loss began in December 1991, in Santo Domingo, in the 
Dominican Republic.  

The veteran underwent a VA examination in January 1998.  The 
veteran's ears were described as normal.  

The veteran underwent an authorized VA audiological 
evaluation in January 1998.  Pure tone thresholds, for the 
right ear were 15 decibels at 500 hertz, 5 decibels at 1000 
hertz, 0 decibels at 2000 hertz, two separate readings of 10 
and 15 decibels at 3000 hertz, and 5 decibels at 4000 hertz.  
For the left ear, pure tone thresholds were 0 decibels at 500 
hertz, two separate readings of 0 and 5 decibels at 1000 
hertz, 0 decibels at 2000 hertz, two separate readings of 40 
and 35 decibels at 3000 hertz, and 25 decibels at 4000 hertz.  
It is noted that on the summary report for the examination, 
the examiner reported the veteran's hearing threshold for the 
left ear as 35 decibels at 3000 hertz.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 in the left ear.  The 
examiner stated that the veteran's hearing was within normal 
limits bilaterally.  

In the veteran's July 1998 substantive appeal, he asserted 
that his hearing obviously worsened from the initial hearing 
test he was given when he entered the Marines.  He asserted 
that he was an infantry Marine exposed to numerous levels of 
noise.  He stated that prior to discharge, he had to take 3 
hearing tests, as well as talk with his audiologist about his 
condition.  

The veteran was afforded a hearing before the RO in October 
1998, a transcript of which has been associated with the 
claims folder.  His representative asserted that since the 
veteran was service connected for tinnitus, that there must 
be some hearing loss as well.  

In January 2000, the Board sent the veteran's claim for a 
medical opinion from the Veterans Health Administration 
regarding the readings from the January 1998 authorized 
audiological evaluation.  

In February 2000, the expert opinion was returned.  The 
physician stated that he had reviewed the claims file, 
specifically the audiometric reports from 1986 through 1998.  
He stated that it was his professional opinion that the 
veteran did not qualify for service-connection for hearing 
loss disability based on these records.  He stated that based 
on the entire record, the veteran's auditory threshold at 
3000 hertz was below 40 decibels, the current record was 
adequate to make this determination, and no further testing 
was required to arrive at a conclusion.  

The physician stated that except for the examinations on 
August 11, 1997, and January 5, 1998, all audiometric records 
were conducted as threshold screening examinations and were 
not acceptable for disability rating purposes.  The physician 
stated that the microprocessor technique was used on July 22, 
1997, July 28, 1997, and July 30, 1997.  The physician stated 
that after the 3rd failure, the veteran's hearing was re-
evaluated by an audiologist on August 11, 1997, at which time 
the true audiometric threshold was established at 35 decibels 
at 3000 hertz for the left ear.  

The physician stated that the VA examination in January 1998 
confirmed normal hearing for VA purposes.  The physician 
stated that it was customary audiological protocol to record 
the different values on the VA Form 10-2364 when a threshold 
was remeasured, and that it was also customary protocol to 
report the lower value recorded.  The physician stated that 
therefore the audiologist was following standard protocol in 
reporting the lower threshold values at 3000 hertz.  The 
physician stated that the values the VA audiologist reported 
in January 1998 were in good agreement with the results 
obtained by the military audiologist on August 11, 1997.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).

The provisions of 38 C.F.R. § 3.385 (1999) provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

As noted above, the veteran was afforded a VA audiological 
examination in January 1998.  This examination showed that 
neither the veteran's left ear hearing acuity nor his right 
ear hearing acuity met the criteria for hearing loss 
disability.  He did not have a 40 or greater decibel loss in 
any of the frequencies from 500-4,000 hertz.  He also did not 
have a 26 or greater decibel loss in at least three of the 
frequencies from 500-4,000 hertz and his speech recognition 
score did not fall below 94 percent for either the left ear 
or the right ear.  

It is true that at the VA audiological examination, two 
separate readings were provided for the left ear at 3000 
hertz of 40 and 35 decibels.  However, a medical opinion was 
obtained from the Veterans Health Administration in February 
2000, and the physician stated that it was customary 
audiological protocol to record different values when a 
threshold was remeasured, and that it was standard protocol 
to report the lower threshold value recorded.  Since it was 
reported as standard protocol to report the lower threshold 
value, the veteran's highest decibel loss in the range of 
frequencies from 500 to 4,000 hertz was the 35 decibels 
measured at 3000 hertz for the left ear, and not the 40 
decibels.  The physician with the Veterans Health 
Administration emphasized that based on the entire record, 
the veteran's auditory threshold at 3000 hertz was below 40 
decibels, and that the current record was adequate to make 
this determination.  

The physician stated that only the audiometric examinations 
on August 11, 1997, and January 5, 1998, were acceptable for 
disability rating purposes.  The physician commented on three 
audiometric examinations conducted in service in July 1997, 
all of which showed a threshold of 40 decibels or greater for 
the left ear at 3000 hertz.  However, as noted, the physician 
stated that these examinations were not acceptable for rating 
purposes, and that when the veteran's hearing was re-
evaluated by an audiologist on August 11, 1987, his true 
audiometric threshold was established at 35 decibels for the 
left ear.

In summary, the veteran does not have a disability for which 
service connection may be granted.  In the absence of a 
showing of a current left ear or right ear hearing loss 
disability, the claim for service connection for bilateral 
hearing loss is not well grounded and must be denied.

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the veteran's claims "plausible."  
Robinette, 8 Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claim.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied, as not well-grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

